Title: From George Washington to Henry Clinton, 6 December 1781
From: Washington, George
To: Clinton, Henry


                        
                            Sir
                            Philadelphia 6th Decemr 1781.
                        
                        I am induced to mention a subject which has already occasioned many discussions. The situation of those Men
                            ought to be attended to, who, by the chance of War, are subjected to the authority of your Sovereign or mine. It is much
                            to be wished that all difficulties in Exchanges be obviated—the expences of maintaining prisoners liquidated—and
                            solid arrangements made to provide for them in future.
                        From a sincere desire to accomplish these objects, I will, upon receiving your Excellency’s approbation of
                            the plan, appoint Brigadier General Knox and Gouverneur Morris Esqr, on the part of the United States, to meet
                            Commissioner,s properly authorised by you, either at Elizabeth Town—upon Staten Island, or at any other place which may be
                            deemed mutually convenient.
                        You will find inclosed a passport for a Gentleman to proceed to Frederick Town and Winchester agreeable to
                            your Excellency’s request of the 30th of November. I have the honor to be with due Respect Your Excellency’s Most obedient
                            and humble Servant
                        
                            Go: Washington

                        
                    